NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 09a0463n.06

                                           No. 08-1260                                   FILED
                                                                                      Jul 06, 2009
                          UNITED STATES COURT OF APPEALS                       LEONARD GREEN, Clerk
                               FOR THE SIXTH CIRCUIT


TERRANCE LOMBARD,                                   )
                                                    )
       Plaintiff-Appellant,                         )
                                                    )
v.                                                  )   ON APPEAL FROM THE UNITED
                                                    )   STATES DISTRICT COURT FOR THE
UAW INTERNATIONAL UNION, Local 174,                 )   EASTERN DISTRICT OF MICHIGAN
                                                    )
       Defendant-Appellee.                          )




       Before: BOGGS, Chief Judge; BATCHELDER and COOK, Circuit Judges.


       COOK, Circuit Judge. Terrance Lombard appeals the decision of the district court to enter

summary judgment for the UAW International Union and its Local 174 chapter. Lombard sued the

defendants-appellees for breaching their duty of fair representation in a grievance against his

employer, Chrome Craft Corporation. After reviewing the record, the applicable law, and the

parties’ briefs, we find that the district court carefully and correctly set forth the facts and the

governing law. This court’s issuance of a full opinion would serve no jurisprudential purpose and

would be duplicative, and so we affirm the grant of summary judgment, adopting the reasoning of

the district court’s opinion of February 7, 2008.